Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as presented by the Applicant.
The prior art of record fails to teach “execute a primary signal synchronization (PSS) search from each signal synchronization block (SSB) location of a plurality of SSB locations based on the acquired control information, wherein the PSS search is continued based on an absence of the PSS in a SSB location of the plurality of SSB locations and a comparison of a current time taken for the PSS search with a specified duration; and activate communication of the beam of RF signals in a new radio (NR) frequency band to the UE or the CPE”, as substantially described in independent claim(s) 1, 15 and 20.  These limitations, in combination with the remaining limitations of claim(s) 1, 15 and 20 are not taught nor suggested by the prior art of record.
Zhu et al (US 2020/0187185) teaches, see fig.4, perform search and measurement for a SSB, see abs, performing a search procedure for a first synchronization signal block to detect a first beam of a base station. A first timing offset is determined for the first synchronization signal block based in portion on the search procedure. A second timing offset is estimated for a second synchronization signal block from the base station based at least in portion on the first timing offset. A measurement procedure is performed for the second synchronization signal block to detect a second beam of the base station based in portion on the second timing offset

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474